Citation Nr: 1611807	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  11-16 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to right maxillary sinusitis and residuals of a wisdom tooth extraction.  

2.  Whether the reduction in rating from 30 percent to 0 percent for sinusitis was proper.   


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to December 1994.

This matter is on appeal from rating decisions in April 2010 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.   

This appeal was remanded in July 2014 in order to provide the Veteran with a hearing before the Board.  He testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issue of whether the reduction from 30 percent to 0 percent was proper for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea was not shown in service or for many years thereafter, and is not related to an event in service or to a service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea, to include as secondary to right maxillary sinusitis and residuals of a wisdom tooth extraction, have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claim.  

VA examinations with respect to the issue on appeal were also obtained in April 2010 and January 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, the Veteran was also afforded a hearing before the undersigned Veterans Law Judge in April 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about his dental surgery complications, and how they have affected his sleep apnea.   

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is seeking entitlement to service connection for sleep apnea, which he asserts resulted from his service-connected sinusitis and complications following a tooth extraction while in service.  At his hearing before the Board in April 2015, he explained that, after his wisdom teeth were extracted, he experienced complications to the extent that a fissure developed in his mouth.  This, in turn, led to his service-connected sinusitis, and it is now his contention that his sleep apnea is another symptom resulting from these residuals.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  As an initial matter, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  In fact, the post-service evidence does not reflect symptoms related to sleep apnea until May 2009, where he indicated that he had been snoring for the past two or three months.  As this is approximately 15 years after he left service, a continuity of symptoms is not shown based on the clinical evidence.  Indeed, the Veteran has acknowledged that he his sleep apnea symptoms have not been present continuously since leaving active duty.  

As for the Veteran's assertions that his sleep apnea is related to his wisdom teeth complications and subsequent sinusitis, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to these events, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of VA examiners who evaluated the Veteran's symptoms in April 2010 and January 2013.  In the April 2010 examination, the examiner noted that the Veteran experienced complications of a fistula and right maxillary sinusitis following a wisdom tooth extraction while on active duty.  The Veteran told the examiner that he began to notice snoring in 2008, which ultimately led to a diagnosis of sleep apnea after a sleep study was performed in 2009.  After a thorough examination, the examiner determined that the Veteran's sleep apnea was less likely than not related to his sinusitis or tooth extraction.  In providing this opinion, the examiner explained that sleep apnea is a disorder affecting the mouth, oropharynx and tongue, which are "deeper structures" than those affected by the Veteran's sinusitis. 

After that examination was completed, the Veteran submitted an opinion from a private physician's assistant in April 2011, who opined that the Veteran's sleep apnea was "brought on by his right-sided oral antral fistula" resulting from his tooth extraction.  In support of this opinion, the physician's assistant noted that the Veteran underwent a right maxillary antrostomy and closure of the oral antral fistula.  Since this surgery, the physician's assistant stated, the Veteran's sleep apnea had "completely resolved."	

In order to address this private opinion, the Veteran underwent a new VA examination in January 2013.  On that occasion, the Veteran confirmed that he underwent corrective sinus surgery in July 2011, which involved the grinding of the jaw bone and a skin graft.  There was, however, no "specific sinus surgery."  He also indicated that he still uses a CPAP machine, although this was "not overly beneficial."  After a review of the record, including the April 2011 physician's assistant opinion, the VA examiner opined that the Veteran's sleep apnea was less likely as not caused by his tooth extraction in service.  In providing this opinion, the examiner observed that there was no evidence to indicate that the Veteran's sinusitis or fistula caused any type of airway obstruction.  

When weighing the evidence as a whole, the Board affords greater weight to the opinions of the VA examiners over the physician's assistant for two reasons.  First, the Board is persuaded by the VA examiner's logic that the Veteran's sleep apnea a result of obstruction to the tongue and pharynx, and that the evidence does not indicate that his sinus symptoms impacted areas so deep in the throat.  Second, the physician's assistant rationale is largely unpersuasive.  Specifically, even if the Veteran's sleep apnea symptoms abated after his corrective surgery in 2011 (which is by no means established in the record, as he stated in 2012 that he continued to use his CPAP machine), this does not mean that the corrective surgery necessarily cured his sleep apnea.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his service-connected disability.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea requires a sleep study to diagnose, is not diagnosed by unique and readily identifiable features, and does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for sleep apnea, to include as secondary to right maxillary sinusitis and residuals of a wisdom tooth extraction, is denied.  


REMAND

Based on a recent VA examination, the RO sent the Veteran a rating decision in October 2012, proposing to reduce the assigned rating for his service-connected sinusitis from 30 to 0 percent.  That same month, he was sent a letter informing him of his right to a personal hearing, and was afforded a sufficient amount of time to submit additional evidence.  After receiving no response, the RO issued another rating decision in February 2013, reducing the Veteran's rating as was previously proposed.

In a February 2013 statement, the Veteran alleged that he had changed his address and, despite informing the VA medical center of this change, he never received notice of the proposed reduction or the associated letter that informed him of his procedural rights.  It is unclear at this point whether the RO was also properly informed of the change of address, or whether it was reasonable that the Veteran should have received the notice of procedural rights.  However, it is appropriate to consider the February 2013 statement as a valid notice of disagreement to the February 2013 rating decision.  

As the Veteran has submitted a timely notice of disagreement to this issue, a statement of the case addressing that issue should be issued.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of whether the reduction from 30 percent to 0 percent for the Veteran's service-connected sinusitis was appropriate.  The Veteran must be informed of his appeal rights and that he must file a timely substantive appeal to perfect an appeal on that issue.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


